                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT
                                                                                             FILED
                                                                                         2019 MAR 19 P I: 0
JANE DOE,                                                                                t.S. DISTRICT GOUR
                                                            CIVIL ACTION NO. :             t'~t \'! HN!E['l, CT.
                 Plaintiff,
                                                                     3', J'i CV 4 / g{/Y]f    i)
v.

CENTRAL CONNECTICUT STATE
UNIVERSITY, CURTIS LOLLAR,
GREGORY SNEED, EDWARD
DERCOLE, CHRISTOPHER
CERVONI, RAMON BAEZ, in their
individual capacities,

                 Defendants.                                March 19, 2019


     PLAINTIFF'S MOTION TO PROCEED USING THE PSEUDONYM "JANE DOE"

          Plaintiff, by and through counsel, moves for permission to proceed using the pseudonym

"Jane Doe." The factors articulated by the Second Circuit in Sealed Plaintiff v. Sealed Defendant

# 1, 537 F.3d 185 (2d Cir. 2008), weigh decidedly in favor of permitting Plaintiff to proceed

anonymously in this litigation. The accompanying memorandum is submitted in support of this

motion.

                                               ***
                                                      RESPECTFULLY SUBMITTED,
                                                      THE PLAINTIFF

                                              By:      Al~ T ~ ·               (~L')
                                                      Nina T. Pirrotti (ct26792)
                                                      Joshua R. Goodbaum (ct28834)
                                                      Elisabeth J. Lee (ct30652)
                                                      GARRISON, LEVIN-EPSTEIN,
                                                            FITZGERALD & PIRROTTI,       P.C.
                                                      405 Orange Street
                                                      New Haven, Connecticut 06511
                                                      Tel: (203) 777-4425
                                                      Fax: (203) 776-3965
                                                      npirrotti@garrisonlaw.com
                                                      jgoodbaum@garrisonlaw.com
                                                      elee@garrisonlaw.com




                                 CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing was manually filed with the District Court for

the District of Connecticut on the 19th day of March, 2019, and upon service of the Summons of

Complaint to each party, a copy of the foregoing will be, within a reasonable period oftime, served

on each party or its counsel by electronic means or first-class mail, postage prepaid.




                                                         Nina T. Pirrotti




                                                 2
